--------------------------------------------------------------------------------

Exhibit 10.1
Covenant Transport, Inc.
2007 Named Executive Officer Bonus Program


Pursuant to the Covenant Transport, Inc. 2006 Omnibus Incentive Plan (the
"Plan"), on February 28, 2007, the Compensation Committee of the Board of
Directors (the "Committee") of Covenant Transport, Inc., a Nevada corporation
(the "Company") approved the key terms of the Company's 2007 Bonus Program (the
"Program"). The disclosures in this Exhibit were previously filed on Form 8-K on
February 28, 2007.


As set forth in the Plan, which was approved by the Company's stockholders at
the 2006 annual meeting of stockholders, the Committee may choose from a range
of defined performance measures. The Committee approved operating income and
operating ratio targets (the "Performance Targets") as the basis for bonuses to
be paid pursuant to the Program for each of the following service offerings (or
combination of service offerings) and subsidiaries (each, a "Business Unit") and
on a consolidated basis: Expedited, Dedicated, Covenant Regional/Over the Road,
the total Covenant division (prior three service offerings), Southern
Refrigerated Transport, Inc., Star Transportation, Inc., and Covenant Transport
Solutions, Inc. The Performance Targets are generally consistent with the
Company's goal to improve its consolidated operating ratio by 100 to 200 basis
points in 2007 versus 2006, although the Performance Targets for some Business
Units require significantly greater improvement and the Performance Targets for
some Business Units allow for a decrease in performance versus 2006.


Under the Program, and consistent with the objectives of the Plan, certain
employees, including the Company's named executive officers, may receive bonuses
upon satisfaction of the Performance Targets established for 2007. Bonuses
awarded pursuant to the Program will be determined by a formula established by
the Committee that is tied to achievement of one or both of the Performance
Targets. The formula established by the Committee utilizes incremental levels of
achievement of the Performance Targets, subject to upward or downward adjustment
in defined circumstances. The applicable percentage of the Performance Target
that is achieved is then multiplied by the employee's target bonus to determine
the employee's bonus.


The following chart highlights the method by which the bonus payments to the
Company's named executive officers would be calculated should the Company meet
100% of the Performance Targets for 2007:


Named executive officer
Target bonus as a
percentage (%) of
base salary(1) 
Basis of
Performance Targets(2) 
     
David R. Parker,
Chairman, President, and Chief Executive Officer
50%
Consolidated
     
Michael W. Miller,
Executive Vice President—Procurement and Corporate Operations Manager
50%
Consolidated
     
Joey B. Hogan,
Executive Vice President and
Chief Financial Officer
50%
Consolidated
     
L.D. "Micky" Miller, III,
Executive Vice President—Sales and Marketing
50%
Consolidated
     
Tony Smith,
President of Southern Refrigerated Transport, Inc.
50%
Southern Refrigerated
Transport, Inc.



(1)
Bonuses payable for 2007 (if any) will vary depending on the extent to which
actual performance meets, exceeds, or falls short of the Performance Targets.
Bonuses payable for the named executive officers can range from 15% to 130% of
the employee's target bonus.
   
(2)
Performance Targets are tied to the achievement of operating income and
operating ratio goals. Performance Targets for senior executive officers and
most other participants with corporate-wide responsibility are tied to operating
income and operating ratio goals calculated on a consolidated basis. Performance
Targets for Business Unit managers and other participants dedicated primarily to
a single Business Unit are tied to operating income and operating ratio goals
for the Business Unit.

 
Back to Form 10-Q [form10q.htm]